DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 04/14/2021 has been entered.  Claims 1-4 and 8-15 remain pending in the application.  Claims 5-7 and 16-20 were withdrawn, but are rejoined as explained below.
Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is Haldeman (US 2019/0047682 A1).
	Regarding claim 1, Haldeman fails to disclose or suggest wherein the biasing mechanism comprises an axial spring.  As shown in Fig. 9 of Haldeman, there is no axial coil spring within the balance module (201).  It would not have been obvious to one of ordinary skill before the effective filing date of the invention to incorporate an axial spring into the balance module assembly disclosed in Fig. 9 of Haldeman because the axial spring is not necessary and any modification thereof would result from improper hindsight reasoning.
	Claims 2-11, and 14-20 are allowable, as they are dependent on claim 1.
	Claims 12-13 are allowed, as indicated in the prior office action.
	
Election/Restrictions
Independent claim 1 is allowable. The restriction requirement among claims 1-20, as set forth in the Office action mailed on 01/02/2020, has been reconsidered in view of The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Claims 5-7 and 16-20, are no longer withdrawn from consideration because claims 5-7 and 16-20 are dependent on an allowable claim (Claim 1).  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC J ZAMORA ALVAREZ/			/J. Todd Newton, Esq./Examiner, Art Unit 3745				Primary Examiner, Art Unit 3745        04/16/2021                                                          4/22/2021 12:22 PM